 1

 2

 3

 4

 5

 6

 7                    UNITED STATES DISTRICT COURT
 8           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

 9   GCIU-EMPLOYER RETIREMENT ) CASE NO. 2:18-cv-01200-JAK
     FUND AND BOARD OF TRUSTEES      (MRWx)
10   OF THE GCIU-EMPLOYER          )
     RETIREMENT FUND,              )
11                                 ) ORDER DISMISSING CASE
                Plaintiffs,
12        v.                       ) JS-6
                                   )
13   KERNWOOD/ FORBES PRESS, INC., )
14   a Massachusetts Corporation,  )
                                   )
15                                 )
                Defendants.
16                                 )
                                   )
17                                 )
18                                 )
19

20         PLEASE TAKE NOTICE that the Court Orders this action dismissed in its

21   entirety pursuant to Fed. R. Civ. P. 41(a)(2).

22      IT IS SO ORDERED.

23

24   Dated: January 4, 2019

25                                           JOHN A. KRONSTADT
                                             UNITED STATES DISTRICT JUDGE
26

27

28
                                                 1
                                           -1-
